In an action, inter alia, for the partition and sale of real property, the defendant New Fellowship Full Gospel Baptist Church appeals from an order of the Supreme Court, Queens County (Polizzi, J.), entered June 16, 2005, which denied its motion to renew and reargue a motion to vacate an interlocutory judgment of partition and sale of the same court, dated September 15, 2004, entered upon its default in answering or appearing, to vacate that default, and for leave to interpose an answer.
Ordered that the appeal from so much of the order entered June 16, 2005, as denied that branch of the appellant’s motion which was for reargument is dismissed; and it is further,
Ordered that the order entered June 16, 2005, is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The appeal from so much of the order as denied that branch of the appellant’s motion which was for reargument is dismissed because no appeal lies from the denial of reargument (see Bellantoni v Kelligrew, 26 AD3d 401 [2006]; Frisenda v X Large *895Enters., 280 AD2d 514 [2001]; Sallusti v Jones, 273 AD2d 293, 294 [2000]).
The court properly denied that branch of the appellant’s motion which sought renewal because the appellant failed to present “new facts not offered on the prior motion that would change the prior determination” (CPLR 2221 [e] [2]; see Matter of Rush v County of Nassau, 24 AD3d 560, 561 [2005]; Matter of Orange & Rockland Util, v Assessor of Town of Haverstraw, 304 AD2d 668, 669 [2003]).
In light of the foregoing determination, we do not need to address the appellant’s remaining contentions. Miller, J.P., Ritter, Luciano, Spolzino and Dillon, JJ., concur.